Citation Nr: 1242651	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  02-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran had active service from January 1978 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, which declined to reopen a previously denied claim of entitlement to service connection for a back disorder.  The Veteran timely appealed such decision.  The application to reopen was granted by the Board in July 2004, and the reopened claim was remanded for additional development.  

In July 2005, the Board issued a decision denying entitlement to service connection for a back disorder.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2007, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the July 2005 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

In July 2007, the Board issued another decision denying entitlement to service connection for a back disorder.  The Veteran subsequently appealed that decision to the Court.  In September 2008, a Joint Motion was brought before the Court.  In an Order dated that same month, the Court vacated the July 2007 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

In August 2009 and March 2011, the Board remanded the Veteran's claim for additional development.  In June 2012, the Board sent the file to a Veterans Health Administration (VHA) medical expert for an advisory opinion.  In July 2012, the Board received a VHA advisory medical opinion response on the matter.  Therefore, as all necessary development has been completed, the case is now ready for adjudication.



FINDINGS OF FACT

1.  The Veteran's Scheuermann's kyphosis and/or a defect of the posterior elements of S1, commonly referred to as spina bifida occulta pre-existed her entry to service; both of which are congenital defects, and not considered diseases or injuries under the meaning of applicable law and regulation for VA purposes. 

2.  The Veteran did not sustain a superimposed disease or injury to the Scheuerman's kyphosis and/or a defect of the posterior elements of S1, commonly referred to as spina bifida occulta, during service. 

3.  The Veteran's other back disorders, i.e., spondylosis of the L-5 vertebra, and associated spondylolisthesis of L-5 vertebral body on S-1; degenerative joint disease of the lumbosacral spine; and associated lower extremity pain symptoms identified as radiculopathy or polyneuropathy; are not shown during her military service and are unrelated to her service; and degenerative joint disease of the back and radiculopathy or polyneuropathy did not manifest within one year of her discharge from service. 


CONCLUSION OF LAW

A back disorder were not incurred in or aggravated during service; and service incurrence may not be presumed.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C. F. R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2001 letter, sent prior to the initial unfavorable decision issued in May 2001, and August 2002 July 2004, and October 2004 advised the Veteran of the evidence and information necessary to substantiate her service connection claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, subsequent VA letters to the Veteran beginning in August 2009 discussed the "downstream" disability rating and effective date elements of this claim. Also, since providing Dingess notice, the AOJ readjudicated the claim in the December 2010 and February 2012 supplemental statements of the case (SSOCs), which included consideration of the additional evidence received in response to that additional notice.  See Mayfield IV and Prickett, supra.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that obtaining additional private treatment records identified by the Veteran has been the subject of Joint Motions in February 2007 and September 2008.  In the February 2007 Joint Motion, the parties stated that the Board had not substantially complied with its July 2004 remand to obtain medical records of the Veteran from a Dr.G. E.  See Stegall v. West, 11 Vet. App. 268 (1998).  In a July 2007 decision, the Board indicated there had been substantial compliance with obtaining hose records.  However, in the September 2008 Joint Motion, the parties countered that there had not been substantial compliance with the duty to assist since letters sent to the Veteran from the RO requesting authorization to obtain those records were sent to the wrong address of the Veteran.  The Board again requested those records from Dr. G. E. in its August 2008 remand.  In a January 2010 response, the office of Dr. G. E. indicated that due to the age of the records they were no longer available.  

Also, in March 2011, the Board remanded the claim to obtain additional records that had been identified, including from VA, the Social Security Administration (SSA), and Dr. P., Dr. O., and Dr. S.  In accordance with the Board's remand order, the Veteran was notified in a March 2011 letter that she needed to compete and return authorization forms for such physicians so that VA may obtain her treatment records.  She was also advised that she may obtain the records herself and send them to VA.  The Veteran's VA records were obtained, and SSA indicated that there were no records on file.  Also, in an April 2011 letter to the Veteran associated with the file, the AOJ reported that those SSA records were not available for review.  In a May 2011 document associated with the file, the AOJ indicated that the Veteran had not sent an appropriate VA Form 21-4142, Authorization and Consent to Release Information to VA, to obtain requested records from Dr. P., Dr. O., and Dr. S.  The Board notes that the Veteran was not specifically advised as to the AOJ's attempts to request such records in accordance with the Board's prior remand orders; however, absent the submission of appropriate authorization forms from the Veteran, the AOJ could not request the identified records.  In this regard,  the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, the Board finds that VA has fulfilled its duty to assist in obtaining relevant records.  The Board further finds substantial compliance with its prior remand instructions. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance). 

In the March 2011 remand a VA medical examination was requested to address the claim based on aggravation of a pre-existing back disorder, and in April 2011 the requested VA examination was obtained.  That examiner remarked that he could not resolve the matter without resulting to mere speculation.  In Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling." In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  

The remainder of the report, however, must be considered as evidence of whether the disability was incurred or aggravated in service.  Since the probative value or weight of the evidence still required assessment, the Board requested a VHA opinion on the matter and that was completed in July 2012.  See 38 C.F.R. § 20.901.  In this regard, the Board finds that such opinion is adequate to decide the issue as it is a review of the record, to include her STR's, post-service records, and prior etiological opinions.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

In August 2012, VA informed the Veteran that an opinion had been requested and offered her an opportunity to submit additional evidence or argument on the opinion, and to date nothing pertinent has been received.  Therefore, the Board finds that it is adequate to decide the Veteran's claim and is in compliance with the Board's instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries, 22 Vet. App. at 105. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II. Governing Laws and Regulations for Service Connection 

Service connection is granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306. 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Arthritis and organic diseases of the nervous system, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990). Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. 
§§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability. Id. 

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397. It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it is in regard to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

As such, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The determination as to whether these requirements for service connection are met is based on an analysis of all of the evidence of record, medical and lay, and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board must analyze the probative value of the evidence for and against the claim, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for rejecting or accepting any material evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Further, all reasonable doubt material to this determination is resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III. Factual Background

It is asserted by and on behalf of the Veteran that she has a pre-existing back disorder that was aggravated by her military service. It has also been contended that her back disorder is directly related to her military service, caused by an injury sustained while carry a heavy back pack and rifle. 

The Veteran served from January 1978 to May 1978, approximately four months. 

In reviewing the Veteran's July 1977 pre-induction physical examination and medical history report, there were no noted back problems.  It was specifically acknowledged that there were no abnormalities of the spine, and that there were no bone or joint problems.  It was reported that the Veteran denied any significant orthopedic history.  The Veteran's STRs did not include a service entrance examination report, and her STRs do not show complaints, findings or diagnoses referable to her back. 

A signed and dated March 1979 Department of Defense, DD Form 1811, shows the Veteran reported low back pain associated with heavy lifting while in the Army.  She also reported stiffness since service.  In a March 1979 VA Form 21-526, Application for Compensation or Pension, the Veteran reported a lower back problem that had developed during active duty. 

VA and state medical records, including X-rays, from October 1986 to June 1988 show the Veteran's complaints of low back pain of several years' duration.   Medical findings showed spondylolysis of L5, degenerative joint disease of the lumbosacral facets, a congenital defect in the posterior elements of the S1 vertebral body, and a defect in the superior aspect of the 12th vertebrae anteriorly, representing Scheuerman's disease (adolescent kyphosis).  In a May 1988 private X-ray report of the sacrum and coccyx, the physician's assessment reported spondylolysis at L-5, and he questioned spina bifida at the first sacral segment.  In October 2000, private X-rays of the thoracic and lumbar spine showed Grade 1 spondylolisthesis of the L5-S1 vertebral space. 

In an October 2000 private neurological examination report, a physician stated that the Veteran had indicated that she had long-standing arthritis involving the spine that probably went back to her early childhood.  It was mentioned she was there to document the fact that she had long-standing arthritis because it was important to her VA claim.  The physician stated that the Veteran had some old X-rays showing juvenile kyphosis and some other changes that probably did preexist her service. 

In a December 2000 statement, a state university neurologist reported that the Veteran had wondered whether her spine X-rays showed disease that might have been made worse by her basic training and other activities in service.  The physician reported that her lumbar films showed a grade 1 spondylolisthesis at the L5-S1 level that conceivably may have been made worse by heavy physical activity.  It was reported that other aspects of the lumbar and thoracic spine looked normal. 

In a February 2001 statement, a private rheumatologist reported that the Veteran had long-standing musculoskeletal aching, most prominent in axial skeleton, a diagnosis of Scheuerman's disease (adolescent epiphysitis) in teens, and documentation of spondylolisthesis L5/S1. 

In a March 2001 statement, another physician at a state university identified as the Veteran's rheumatology consultant for years indicated that she had significant degenerative joint disease involving the spine.  It was opined that, although there was no evidence that military service in 1978 caused these conditions, it was his judgment that the physical demands of that experience contributed to an acceleration of the problem. 

In a September 2004 VA neurological report, after an examination and review of the claims file, a physician reported that the diagnosis was musculoskeletal pain without neurologic impairment.  He stated that it was less likely than not that the Veteran's current back disorder was caused or aggravated by service.  The examiner mentioned that the Veteran apparently did have a juvenile kyphosis and that it was impossible whether to determine this was accelerated by her performance in service.  VA outpatient records dated in 2004 and 2005 reflect that the Veteran had chronic low back pain, degenerative disc disease of the lumbar spine, and Scheuerman's disease, confirmed with X-rays. 

In February 2008 and September 2008 VA treatment records, a VA physician reported that the Veteran had a history of back pain with onset during service.  X-rays showed first degree spondylosis L5-S1.  The examiner stated that cause and effect in such a case of developmental conditions cannot be medically determined. 

In a July 2007 statement, a private physician reported that the Veteran had spondylosis of the lumbar spine.  He affirmatively indicated that the Veteran's present back conditions were aggravated by her service activities. 

In a December 2008 statement, a private physician affirmatively indicated that it was as likely as not that the Veteran's present back conditions were aggravated by her service activities. 

In December 2008, the Veteran reported that she had obtained signed forms from clinicians indicating that her childhood disease was aggravated by her work during boot camp carrying a backpack and M16, the same weight as the men. She stated that one day in 1978, her back pulled out, and since that day she had had continuous pain that worsened every day. 

In a July 2009 statement, a VA physician affirmatively indicated that it was as likely as not that the Veteran's present back conditions were aggravated by her service activities.  It was also stated that she was unable to determine the degree of congenital spine disease versus trauma. 

VA treatment records dated in September 2009 report that an MRI from 2007 indicated that an L4-5 disc could be related to local or radicular pain.  In a March 2011 VA record it was reported that the Veteran complained of back pain with pain radiating to the lower left extremity.  It was indicated that nerve testing had shown bilateral peroneal motor neuropathy without nerve entrapment and early polyneuropathy. 

In April 2012 the Veteran was afforded a VA medical examination to determine the nature and etiology of her back disorder.  At the examination, the Veteran reported that her back pain began while she was running with a backpack and a rifle.  Upon physical examination, there was no kyphosis, abnormal spinal curvature.  It was reported that an MRI of the spine showed bilateral pars defect at L5 with mild neuroforaminal narrowing at L5-S1, and mild facet atrophy at L3-L4, L4-5, and L5-S1.  It was also mentioned that a recent report of an EMG showed abnormal signals involving the peroneal nerve and previous findings had shown bilateral peroneal nerve neuropathy representing early polyneuropathy.  The diagnosis was degenerative joint disease (DJD) lumbosacral spine; no objective evidence of lumbosacral radiculopathy; and Scheuerman's juvenile kyphosis with bilateral pars defects L5. The examiner indicated that he could not resolve the question regarding the etiology of such disorders without resorting to mere speculation.  The examiner further stated that the records showed that the Veteran first reported back pain in March 1979, less than 1 year following separation, and there was no evidence of it in service.

In June 2012, the Board requested an expert medical opinion from VHA.  In July 2012, a medical opinion from the chief of orthopedic surgery at a VA medical center was rendered.  The VA physician reported that the Veteran's entire claims folder had been reviewed, and he detailed extensive medical facts from the file.  The physician responded to several questions regarding the etiology of the Veteran's back problems. 

Among the questions to be answered, the VA physician was requested to list all current diagnoses referable to the Veteran's back.  He responded indicating that it was very difficult to determine whether the Veteran had a valid diagnosis of Scheuerman's kyphosis.  He stated that there was evidence of spondylosis of the L-5 vertebra (a defect of the pars interarticularis), conflicting reports of a mild associated spondylolisthesis of L-5 vertebral body on S-1, and a posterior defect of S-1.  The physician indicated that it was likely there were some degenerative changes of the lumbar spine, but none beyond what would be expected a normal aging.  An MRI scan in 2002 did not show disc herniation, i.e., "a slipped disc", or spinal or foraminal stenosis.  It was stated that therefore there was no reason to believe that the Veteran slipped a disc during her five months of service in the Army. 

The VA physician mentioned that the Veteran had complained of back pain on occasions and, while back pain is a common symptom, it does not indicate any specific diagnosis nor is it attributed to any specific activity.  Although intense physical activities such as wearing or carrying a back pack can lead to muscle soreness, there was no reason to believe that such soreness would persist, and, in his opinion, the activities of wearing a backpack and carrying a rifle did not cause or aggravate any defined conditions of the Veteran's back.  He stated that a spondylosis of the lumbar spine is a fairly common radiographic finding, and most people have no associated symptoms.  He opined that the Veteran's spondylolysis as L-5 was not caused by or aggravated by the Veteran's military service.  He also noted that the defect of the posterior elements of S-1 was common, often called "spina bifida", was a congenital defect.  There was no increased risk of a person with spina bifida occulta developing back pain regardless of the amount of physical activity.

In response to whether Scheuerman's (juvenile) kyphosis is a defect or a disease and why, the physician stated again that it was difficult to determine whether the Veteran had a valid diagnosis of the problem.  There was evidence against the diagnosis, i.e., a December 2008 letter from Dr. R., reporting that the thoracic spine appeared normal.  The VHA physician stated that Scheuerman's was a defect rather than a disease.  He explained that Scheuerman's kyphosis was a development defect of vertebral bodies leading to what is often called a round or humpback, and was a defect typically evident during teenage years, and it was neither caused nor aggravated by physical activities.  The VA physician then responded that, assuming that the Veteran had Scheuermann's kyphosis, it was his opinion that there was no any additional disability superimposed on it during service. 

The VA physician was requested to respond to the question that if there was any diagnosis other than Scheuermann's kyphosis did it clearly and unmistakably pre-exist the Veteran's active duty.  If so, he was requested to indicate whether there is clear and unmistakable evidence it did not increase during service; and, if not, whether it was at least as likely as not that the Veteran's back disorder was causally related to any incident of service.  The VA physician responded there was radiographic evidence that the Veteran had a congenital defect, spina bifida, that pre-existed her active duty, that is not associated with back pain and was not aggravated during the Veteran's service.  The Veteran's other diagnoses, spondylolysis L-5, possible spondylolisthesis of L5 on S-1, and degenerative changes did not clearly and unmistakably pre-exist her active duty, and it was not as least as likely as not that any of the Veteran's diagnoses are causally related to her service. 

The VHA physician also responded that there was no evidence that the Veteran manifested arthritis in her back within one year of her service discharge.  He stated that low back pain was very common, and not typically a manifestation of arthritis.  Lab tests noted by a rheumatologist did not indicate any type of arthritis, and there was no diagnosis of rheumatoid arthritis.  Concerning whether the Veteran had an organic disease of the nervous system within one year of her service discharge, it was stated by the VA physician that, in his opinion, there was no evidence of an organic disease of the nervous system, and no neurologic disease had been diagnosed by the neurologist who saw her.  Her complaints of headaches and numbness could not be attributed to a specific neurologic disease.  The VHA physician stated that reported EMG findings indicating bilateral peroneal neuropathy representing early polyneuropathy as reported in April 2011, might have developed during recent years would be unrelated to the Veteran's activities in 1978.  In summary, the VA physician stated that, as a board certified orthopedic surgeon, he believed that none of the Veteran's complaints related to her back are connected to her service in the Army. 

IV. Analysis

The Veteran's service induction examination records, as well as her STR's, reveal no evidence of any back disorder and therefore, she is presumed to be in sound condition on service entry with respect to her back.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). 

Normally, at this point, and which has been the case here in the past, since there was no evidence of a back disorder at induction, the Veteran would be presumed sound regarding her back at service entry, and the applicable framework would necessarily require the government to rebut that presumption of soundness by clear and unmistakable evidence showing the Veteran's disability was both preexisting and not aggravated by her service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner, 370 F.3d at 1096. 

However, dating back to October 1989 in a statement submitted on the Veteran's behalf, it was acknowledged that she had some back problem before she went into service.  This is in addition to the Veteran's medical records and X-rays dating from October 1986 and July 1987, which show a congenital defect at the S1 vertebral body, later identified as a defect at the 12th vertebrae likely representing Scheuerman's disease.  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  However, VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In fulfilling it duty to assist, and also considering the law contemplated in Quirin, the Board procured a VHA medical opinion on the matter.  In this regard, the Board finds that such opinion is based on a complete review of the record and included clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the July 2012 VHA opinion. 

In his July 2012 opinion, the VA physician indicated that Scheuerman's disease and spina bifida occulta preexisted her period of military service.  Also, it was opined by the physician that the Veteran's Scheuerman's disease, a disease in terms of name only, and her spina bifida occulta were indeed congenital defects, rather than congenital diseases.  There is no other medical or other information to suggest that these are diseases rather than defects.  Also, it is noted that both Scheuerman's disease and spina bifida occulta have been confirmed both by private and VA findings in the past, confirming the VA physician's medical opinion.  At this point it must be recognized that service connection is precluded by regulation for such "defects". 38 C.F.R. §§ 3.303(c), 4.9. 

A congenital pre-existing defect, such as the Veteran's Scheuerman's disease and spina bifida occulta, can still be subject to superimposed disease or injury potentially warranting service connection.  Here, however, there is no medical evidence that suggests or indicates any such superimposing injury occurred during the Veteran's service.  In the July 2012 medical opinion, the VA physician specifically opined that there was not any additional disability superimposed disease or injury.  Moreover, as mentioned previously, with respect to both congenital defects, the Veteran's STRs are negative for any pertinent back problems. 

The Board is aware that there is positive evidence that supports the Veteran's assertion that she had a pre-existing back disorder that was aggravated by service.  However, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  In 2007 and 2008, private and VA clinicians submitted statements affirmatively indicating that the Veteran's back disorder was aggravated or as likely as not aggravated by her military service.  It is noted that these opinions do not indicate that the clinicians had access to the claims file for purview of the medical facts, and also the opinions are essentially cursory statements without any supporting rationale.  Absent a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, the Board finds that such opinions are entitled to no probative weight.  See Nieves- Rodriguez, supra; Stefl, supra.   

In March 2001 another physician, referenced the Veteran's degenerative changes of the spine and acknowledged that, while there was no evidence of such in her military service in 1978, physical demands of that experience contributed to an acceleration of the problem.  Such opinion must be considered equivocal and speculative at best, since there is no medical evidence of any degenerative changes during service or until years later.  There is also no indication from the record that the physician had availability of the claims folder; and the physician offered no rational for his opinion.   Therefore, such opinion is entitled to no probative weight.  See Nieves-Rodriguez, supra; Stefl, supra.

In sharp contrast, the Board finds places great probative weight on the July 2012 VHA medical opinion that sheds great light on the Veteran's pre-existing congenital back disorders, Scheuerman's disease and spina bifida occulta. The report was well reasoned and supported by substantial rationale in support of the conclusions and opinion the physician offered on the matter. There is also other VA and private medical evidence, such as from a private neurologist in October 2000, concluding that juvenile kyphosis (Scheuerman's) pre-existed the Veteran's military service.  Based on the overall evidence shown here, the Board is compelled to conclude that the Veteran had pre-existing congenital Scheuerman's disease and spina bifida occulta that are defects and she did not sustain a superimposed disease or injury to such defects during service.

At this point it is imperative to mention that the competent medical evidence here suggests that the Veteran also has back disorders other than the pre-existing congenital Scheuerman's disease and spina bifida occulta defects that must also be addressed in terms of considering service connection.  Indeed, the medical evidence reveals that the Veteran has spondylosis of the L-5 vertebra, and mild associated spondylolisthesis of L-5 vertebral body on S-1; and degenerative joint disease of the lumbosacral spine.  There is also evidence of the Veteran's lower extremity radicular symptoms identified as early polyneuropathy, which are associated with her other back problems. 

As noted before, the entirety of the Veteran's STR's are absent for any complaints, findings, or diagnoses referable to spondylosis of the L-5 vertebra, and mild associated spondylolisthesis of L-5 vertebral body on S-1; degenerative joint disease of the lumbosacral spine or polyneuropathy.   

The first post-service evidence of a back complaint is in March 1979, and that is approximately 10 months after her service ended.  The Veteran's complaint was limited to a reported of back pain, without any other medical evidence of chronic back pathology, to include spondylosis of the L-5 vertebra, and mild associated spondylolisthesis of L-5 vertebral body on S-1; degenerative joint disease of the lumbosacral spine, which was not shown until 1987, and polyneuropathy, which was reported much later, in 2007 at the earliest. 

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts. Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000). Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.

In this regard, there is the December 2000 statement from a private physician insinuating that the Veteran's spondylolisthesis at the L5-S1 level may have been made worse by heavy physical activity in service. Additionally, in March 2001, another physician referring to the Veteran's degenerative joint disease opined that, although there was no evidence of it in her military service in 1978, it was his judgment that the physical demands of that experience contributed to an acceleration of the problem.  There is no indication at all from the record that these physician's had the availability of the Veteran's claims folder, and his opinion is not supported by rationale in support of the conclusions made.  See Nieves-Rodriguez, supra; Stefl, supra.

The Board obtained a VHA medical opinion to specifically address direct and presumptive service connection.  In that July 2012 VHA opinion, the examiner reviewed the entire file, and opined that it was not as likely as not that the Veteran's spondylolysis L-5 and spondylolisthesis of L5 on S-1 were causally related to her service.  Additionally, he found that low back pain was not typically a manifestation of arthritis, and there was no evidence arthritis within one year of her service discharge.  He also opined that there was no evidence of an organic disease of the nervous system, and that recently developed polyneuropathy would be unrelated to the Veteran's activities in 1978.  Again, the VHA medical opinion was based on a review of the claims file, included a detailed recitation of the facts, it was well-reasoned, and supported with rationale.  The opinion has the proper factual foundation and predicate and is thus entitled to great probative weight.  Further, in July 2012 the Veteran was afforded the opportunity to respond to that medical opinion, but to date, she has not done so.  Therefore, there is no medical opinion refuting the VA physician's conclusions.  

The Veteran is competent, even as a layperson, to proclaim having experienced a back injury, and back problems since her discharge from service, i.e., a continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, and that where lay evidence provided is credible and competent, so ultimately probative, the absence of contemporaneous medical documentation such as actual treatment records does not preclude further evaluation as to the etiology of the claimed disorder).  However, she is not capable as a layperson in offering an opinion regarding the etiology of her back disorders.  In this regard, the question of causation and aggravation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Futhermore, with respect to the Veteran's claim that she sustained a "slipped disc" in service, the Board finds such to be not credible as such is in direct conflict with the contemporaneous medical records.  Specifically, in 1979, when the Veteran reported back pain, there were no associated medical findings of a chronic back disorder.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Moreover, regarding the Veteran's allegations of continuity of symptomatology, the Board notes that the Court has held that continuity of symptomatology may satisfy the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  In the instant case, as discussed in the preceding paragraph, the Board finds that the Veteran is not competent, as a lay person, to relate her back pain since service to an in-service event or injury as such is a complex medical question.  Furthermore, the July 2012 VHA physician noted in his competent and probative opinion that the Veteran had complained of back pain on occasions and determined that, while back pain is a common symptom, it does not indicate any specific diagnosis nor is it attributed to any specific activity.  He further found that, although intense physical activities such as wearing or carrying a back pack can lead to muscle soreness, there was no reason to believe that such soreness would persist and the activities of wearing a backpack and carrying a rifle did not cause or aggravate any defined conditions of the Veteran's back.  Therefore, the Board finds that the probative evidence of record fails to demonstrate a relationship between any present disability and the continuity of symptomatology.  Savage, 10 Vet. App. at 497.

The weight of the evidence confirmed by medical findings shows that the Veteran's back disorders other than her pre-existing congenital Scheuerman's disease and spina bifida occulta defects are not shown during the Veteran's military service and are not shown by the probative evidence to be etiologically or causally related to her military service, or shown to have manifested to a compensable degree within one year from her service discharge. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder.  So there is no reasonable doubt to resolve in her favor, and this claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a back disorder is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


